353RD DISTRICT COURT
   TIM SULAK
       Judge                                  TRAVIS COUNTY COURTHOUSE               ELIZABETH GARCIA
   (512) 854-9380                                    P. O. BOX 1748                       Court Clerk
                                                 AUSTIN, TEXAS 78767                    (512) 854-9457
  MEGAN HONEY                                     FAX (512) 854-9332
   Staff Attorney                                                                    RHONDA WATSON
  (512) 854-4281                                                                     Official Court Reporter
                                                                                         (512) 854-9356
    PAM SEGER
Court Operations Officer
   (512) 854-9179



         June 2, 2015


         Mr. Chris Knowles
         Deputy Clerk
         Third Court of Appeals
         P.O. Box 12547
         Austin, Texas 78711-2457

         Re:       Court of Appeals Number: 03-15-00129-CV
                   Trial Court Cause Number: D-1-FM-13-005135

         Style: Devina de Guzman Roche Fox
                v. Kenneth Fox

         Dear Mr. Knowles:
         Please be advised that payment has not been received by me for the reporter's
         record taken in the above-referenced matter.

         Thank you for your kind attention.

         Sincerely,

         /s/ Rhonda Watson

         Rhonda Watson
         Official Court Reporter